Per Curiam.

The postea was competent evidence for certain purposes. This point has been just now decided, in the case of Kip v. Brigham and others, (ante, 168.) who were bail on Steward’s execution. In this case it was evidence of the existence of.the ejectment suit upon the mortgage, and of the fact of a verdict in such a cause. For that purpose it ought to have been received; and that fact being proved, the bills of costs . were an item of damages proper for the consideration of the jury, for they were part of the damages produced by the encumbrance.
■ This opinion is an answer to the only question submitted. The plaintiff has taken a verdict for the consi*175deration-money and interest, and no objection is raised to it, and of course we have no concern with the amount of the recovery.
' Judgment for the plaintiff.(a)

 See Prescott v. Trueman, (4 Tyng's Mass. Rep. 627.) Pitcher v. Livingston, (4 Johns. Rep. 1.) S Caines, 112. 2 Mass. Rep. 453.